Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the election received 9/2/22.
	Claims 1-30 are pending.
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14 and 27-28, in the reply filed on 9/2/22 is acknowledged.
Claims 15-26 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, a relationship between the first recited “a sidelink discovery signal” (line 3) and the second recited “a discovery signal” (line 7) is not clear which leads to an ambiguity in the claim.  In other words, it is not clear if these two discovery signals are the same discovery signal or if they are intended to refer to different discovery signals.  If the latter, then it is not clear what the function of the first recited “a sidelink discovery signal” is.  In addition, it is not clear what the limitation “according to the one or more parameters” is further limiting.  In other words, is the “measuring link quality” performed “according to the one or more parameters” such that the measuring is further limited by the limitation “according to the one or more parameters” or does this limitation further limit some other feature of the claim?  
Independent claim 27 has the same 112(b) problems as claim 1 since this claim is a corresponding apparatus claim of the method claim 1.
	The remaining dependent claims fall in view of the independent claims 1 and 27.
	In claim 3, the limitation “a received sidelink transmission” is confusing since a positive step of receiving a sidelink transmission was never recited.
	In claims 5-6, 8, 10, 11, 13, and 14, the limitation “the discovery signal” lacks a clear antecedent basis, i.e., it is not clear to which of the two previously recited discovery signals (lines 3 and 7) in claim 1 this limitation refers back to.
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2020/0221532, (“Jung”) in view of Kwak et al., US 2014/0301228, (“Kwak”).
Independent Claims
	Regarding independent claim 1, Jung teaches the claim limitations “A method of wireless communication by a user equipment (UE) (Fig. 19, remote UE), comprising: 
determining a resource configuration for a sidelink discovery signal, wherein the resource configuration includes one or more parameters for the sidelink discovery signal (paragraph no. 0339, “A measurement report … may be configured for the remote UE.  The configuration of the measurement report may include a minimum sidelink (relay link) quality threshold.  When the threshold is configured, the remote UE may report only candidate relay UEs of which a quality is greater than or equal to the threshold; the claimed “resource configuration” is broadly construed to read on the measurement report and the claimed “one or more parameters” reads on the minimum sidelink quality threshold included in the measurement report); and 
measuring link quality on at least one link between the UE and at least one candidate UE based on a discovery signal received from the at least one candidate UE according to the one or more parameters” (Fig. 19, step S182; paragraph no. 0338, “The remote UE measures link quality with respect to each of the candidate relay UEs (S182)”; the link quality is measured based on a received discovery signal from a relay UE and the minimum sidelink quality threshold, supra, see paragraph nos. 0258, 0260 for support.  In particular, paragraph no. 0260 discloses that the remote UE measures a discovery signal received from the relay UE to determine a quality of sidelink measurement (aka link quality) and the measured link quality “shall be greater than or equal to a determined threshold” in which the determined threshold is the minimum sidelink quality threshold, supra).
While Jung could be construed as teaching the claimed “resource configuration,” Kwak teaches this limitation more explicitly.
Kwak teaches in Fig. 3, step 303, and paragraph no. 0052 that a “UE 301 receives information on an entire radio resource for receiving the D2D discovery signal from an eNB 302 … in step 303.”  Hence, Kwak explicitly teaches the claimed “resource configuration” and the step of “determining a resource configuration … for the sidelink discovery signal.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung by incorporating the teachings of Kwak to enable the remote UE to check signals received on the discovery signal resources formed by splitting the entire radio resource into a grid and measuring the received signal strengths at the individual discovery signal resources multiplexed on the entire resource, as suggested by Kwak in paragraph no. 0054.  In addition, the modification would improve the ability of the remote UE to discover the neighboring candidate relay UEs by knowing the radio resources used by the relay UEs in transmitting their respective discovery signals.
Regarding independent claim 27, this independent claim is a corresponding apparatus claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 27, see Fig. 21 of Jung for a “memory” (memory 1120) and “at least one processor coupled to the memory” (processor 1110).
Dependent Claims
Regarding claims 2, 28, Jung teaches “wherein the at least one candidate UE comprises a plurality of candidate relay UEs” (paragraph no. 0338).  In the embodiment shown in Fig. 19 of Jung, it teaches that the network selects the relay UE (see paragraph no. 0340) rather than the remote UE, and hence, Jung does not teach the claimed “selecting a relay UE from the plurality of candidate relay UEs based at least in part on the measured link quality” within the context of Fig. 19. However, Jung teaches these limitations in another embodiment, see Fig. 15 and paragraph no. 0237.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung and Kwak by incorporating the additional teachings of Jung as shown in Fig. 15 to allow the remote UE to select the relay UE when the remote UE is outside of the cell coverage of the base station.  In addition, such a modification would constitute nothing more than an art-recognized alternative embodiment without producing any new and unexpected results.
Regarding claim 3, Jung teaches “identifying whether a received sidelink transmission is associated with a discovery message or a communication message” (paragraph no. 0338; the remote UE implicitly identifies the received discovery signal as a discovery signal or alternatively, implicitly identifies a received sidelink data transmission, via a PSSCH, as a sidelink data transmission).
Regarding claim 5, Jung does not teach but Kwak teaches “wherein a resource pool for the discovery signal is separate from a resource pool for other communications” (Fig. 2, paragraph no. 0044; separate subframes (“resource pools”) are used for cellular communications and D2D communication, respectively). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung and Kwak by incorporating the additional teachings of Kwak to reduce the interference between the discovery signal and other communications such as sidelink data communications.
Claim(s) 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Kwak as applied to claim 5 above, and further in view of Baghel et al., US 2015/0208332, (“Baghel”).


Regarding claim 6, Jung and Kwak do not teach but Baghel teaches “wherein the one or more parameters indicates a number of resource blocks (RBs) for the discovery signal” (paragraph no. 0009, “the plurality of parameters … include a discovery resource block (RB) length parameter indicating a number of RBs to be used for each discovery signal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung and Kwak by incorporating the teachings of Baghel to facilitate the D2D discovery process by receiving the necessary parameters from a base station, as suggested by Baghel in paragraph no. 0062.
Regarding claim 8, Jung and Kwak do not teach but Baghel teaches “wherein the one or more parameters indicates a modulation and coding scheme (MCS) for the discovery signal” (see Fig. 3, modulation and coding parameters 335 and paragraph no. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung and Kwak by incorporating the teachings of Baghel to facilitate the D2D discovery process by receiving the necessary parameters from a base station, as suggested by Baghel in paragraph no. 0062.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Kwak, and Baghel as applied to claim 6 above, and further in view of Patil et al., US 2012/0059935, (“Patil”).
Jung, Kwak, and Baghel do not teach but Patil teaches “wherein the number of RBs is indicated as a subchannel size or a number of subchannels for each discovery signal” (paragraph no. 0029, “the wireless device 602 may receive peer discovery signals on resources in various subchannels of the peer discovery channel”; the claimed “a number of subchannels” reads on this disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung, Kwak, and Baghel by incorporating the teachings of Patil to facilitate the D2D discovery process by indicating the number of subchannels used for the discovery signal.  In addition, this modification is deemed nothing more than substituting the number of RBs of Baghel with the number of subchannels as taught by Patil and hence, obvious since the substitution of one known element for another yields predictable results to one of ordinary skill in the art, see MPEP 2143.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Kwak as applied to claim 3 above, and further in view of Li et al., US 2019/0320475, (“Li”).
Jung and Kwak do not teach but Li teaches “wherein the identifying is based on a logical channel associated with the received sidelink transmission” (see paragraph no. 0023 which discloses a logical channel ID identifying each MAC PDU used in sidelink SL-SCH data transmission; hence, the logical channel ID teaches the claimed “a logical channel associated with the received sidelink transmission”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung and Kwak by incorporating the teachings of Li to facilitate the D2D discovery process by using the logical channel ID to identify sidelink data transmissions.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Kwak as applied to claim 1 above, and further in view of Martin et al., US 2021/0105863, (“Martin”).
Jung and Kwak do not teach but Martin teaches “wherein a resource pool is common for the discovery signal and other communications” (paragraph nos. 0056, 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung and Kwak by incorporating the teachings of Martin to reduce the signaling overhead between the base station and the remote UE by using a common resource pool for multiple types of data transmissions between the UEs.  In addition, using a common resource pool is but one of several possible ways of configuring the remote UE to receive and transmit discovery signals, as suggested by Martin in paragraph no. 0055.
Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Kwak, and Martin as applied to claim 10 above, and further in view of Fukuta et al., US 2016/0242065, (“Fukuta”).
Regarding claim 11, Jung appears to implicitly teach “wherein the one or more parameters comprises a first set of radio resource control (RRC) parameters for the discovery signal and a second set of RRC parameters for the other communications” as recited in claim 11 since Jung teaches that the remote UE receives both discovery signals and sidelink data transmissions from other relay UEs and such processing of the signals by the remote UE must implicitly involve using RRC parameters either configured or preconfigured at the remote UE.
Fukuta teaches these limitations more explicitly, see paragraph nos. 0086, 0105.  Paragraph no. 0086 discloses that for “other communications,” the synchronization signal resource is configured by a predetermined number of sub-channels.  The claimed “second set of RRC parameters” reads at least on the configured predetermined number of sub-channels.  Paragraph no. 0105 discloses that parameters such as a MCS parameter and a transmission power parameter are for the discovery signal and hence, Fukuta also teaches “a first set of RRC parameters ..”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung, Kwak, and Martin by incorporating the teachings of Fukuta to facilitate the receipt of discovery signals and other communications such as a sidelink synchronization signal, via suitable RRC parameters, by a remote UE from the other relay UEs.
Regarding claim 13, Jung, Kwak, and Martin do not teach but Fukuta teaches “wherein the first set of RRC parameters indicates a modulation and coding scheme (MCS) for the discovery signal” (see paragraph no. 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung, Kwak, Martin, and Fukuta, by incorporating the additonal teachings of Fukuta to facilitate the receipt of discovery signals and other communications such as a sidelink synchronization signal, via suitable RRC parameters, by a remote UE from the other relay UEs.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Kwak, Martin, and Fukuta as applied to claim 11 above, and further in view of Patil.
Regarding claim 12, Jung, Kwak, Martin, and Fukuta does not teach but Patil teaches “wherein the first set of RRC parameters indicates a number of subchannels for each discovery signal” (paragraph no. 0029, “the wireless device 602 may receive peer discovery signals on resources in various subchannels of the peer discovery channel”; the claimed “a number of subchannels …” reads on this disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung, Kwak, Martin, and Fukuta by incorporating the teachings of Patil to facilitate the D2D discovery process by indicating the number of subchannels used for the discovery signal. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Kwak as applied to claim 1 above, and further in view of Kwon et al., US 2021/0175935, (“Kwon”).
Jung teaches “receiving the sidelink discovery signal” but not “using a single multiple-input multiple-output (MIMO) layer” (see paragraph no. 0260) as claimed.  It would appear that Jung implicitly teaches receiving the sidelink discovery signal using more than one MIMO layer given that the teachings therein are applicable to the LTE/LTE-A systems, and it’s known that LTE and LTE-A systems both employ MIMO.
Kwon teaches that a UE negotiates with the access node to schedule only signal MIMO layer communications, see paragraph no. 0022.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung and Kwak by incorporating the teachings of Kwon to reduce the power consumption at the UE by using a single MIMO layer rather than multiple MIMO layers.  In addition, such a modification would reduce the complexity of the processing of the received discovery signal by using less MIMO layers, thereby also reducing latency.
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Li et al., US 2021/0242960, appears to teach the claimed “wherein the MCS is configured by setting a minimum MCS equal to a maximum MCS” as recited in claim 9 (see paragraph no. 0054).  However, assuming arguendo that Li et al. teaches the limitations of claim 9, it still remains that there is no reasonable suggestion to combine Li et al. with the teachings of Jung and Kwak to render claim 9, viewed as a whole, obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Fig. 17 of Jung et al., US 2018/0249516.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414